                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
United States of America                         §
                                                 §
vs.                                              §      NO: AU:19-CR-00163(1)-LY
                                                 §
(1) Laura Jean Wainwright                        §

            ORDER DETAINING DEFENDANT ON GOVERNMENT’S
              PETITION FOR OFFENDER UNDER SUPERVISION
      The above-named defendant has been arrested and made an Initial Appearance before the Court
on the Government’s Petition for Warrant or Summons on Offender under Supervision. Pursuant
to Fed. R. Crim. P. 32.1(a)(6) and 18 U.S.C. § 3143, the Court ORDERS that the Defendant be
detained pending the Preliminary and Final Revocation hearings in this matter. Considering the
numerous violations allegedly committed by Defendant throughout the term of her supervision,
Defendant did not establish by clear and convincing evidence that she will not flee or pose a danger
to any other person or to the community. Should the Defendant wish to be considered for release
on conditions pending future hearings, the Defendant may raise that issue at the Preliminary
Revocation hearing set in this case.
      ACCORDINGLY, the Defendant is ORDERED DETAINED until further orders of the Court.
The Defendant is committed to the custody of the Attorney General or the authorized
representative for confinement in a corrections facility that is separate, to the extent practicable,
from persons awaiting or serving sentences or being held in custody pending appeal. The
Defendant will be afforded a reasonable opportunity for private consultation with a defense
attorney. The Defendant will also receive all necessary and reasonable medical attention while
being held in custody. Upon order of a court of the United States or upon request by an attorney
for the government, the person in charge of the corrections facility will deliver the Defendant to
the United States Marshal for the purpose of an appearance in connection with a court proceeding.
      SIGNED on December 9, 2019.



                                           SUSAN HIGHTOWER
                                           UNITED STATES MAGISTRATE JUDGE
